IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

BENNETT K. TRESSLER, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3257

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 15, 2015.

Petition for All Writs -- Original Jurisdiction.

Bennett K. Tressler, Jr., pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      Via this “petition for all writs jurisdiction,” petitioner Bennett Tressler argues

that his 1996 sentence, to 25 years’ imprisonment as a habitual felony offender for one
count of dealing in stolen property, was vindictive. Mr. Tressler has brought eighteen

appeals and original proceedings in this court relating to this 1996 judgment and

sentence. Of these, eight have been postconviction appeals, and in at least three of

these appeals, the petitioner has raised the same issue as he seeks to raise in this case.

      Upon consideration of Mr. Tressler’s repeated collateral attacks on his judgment

and sentence, we ordered that he show cause why he should not be prohibited from

future pro se filings. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999). “Having

considered his response, we find that he has failed to show good cause why sanctions

limiting his right to appear pro se should not be imposed.” Fails v. State, 46 So. 3d

1032, 1033 (Fla. 1st DCA 2010). We conclude that his repeated collateral attacks on

his conviction have “substantially interfered with the orderly process of judicial

administration.” Birge v. State, 620 So. 2d 234, 235 (Fla. 1st DCA 1993).

      Accordingly, the petition for all writs jurisdiction is dismissed, and the petitioner

is hereby prohibited from filing any further pro se pleadings in this court challenging

his conviction in Duval County Circuit Court case number 16-1995-CF-013383,

“regardless of the remedy sought or theory raised, unless he is represented in such

proceeding by a member in good standing of The Florida Bar.” Baker v. State, 939

So.2d 167, 168 (Fla. 1st DCA 2006).

      PETITION DISMISSED.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.